IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 34 WM 2022
                                          :
                  Respondent              :
                                          :
                                          :
           v.                             :
                                          :
                                          :
HARRY L. BIERLEY,                         :
                                          :
                  Petitioner              :


                                       ORDER



PER CURIAM

      AND NOW, this 30th day of November, 2022, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.